Exhibit 10.6

 

INSTRUMENT OF NONQUALIFIED STOCK OPTION GRANT

 

Instrument of Grant issued as of this 19th of February, 2019, from Nutriband
Inc., a Nevada corporation, with offices at 121 South Orange Ave., Suite 1500,
Orlando, FL 32801 (the “Company”), to Jeffrey T. Patrick (the “Option Holder”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has, on the date of this Instrument of Grant, granted
Option Holder a nonqualified stock option to purchase shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”); and

 

WHEREFORE, the Company does hereby grant to the Option Holder the following
Option:

 

1. Stock Option. Subject to the terms and conditions set forth in this
Instrument of Grant, the Company hereby grants to the Option Holder a
non-qualified stock option (the “Option”) to purchase from the Company 100,000
shares (the “Shares”) of Common Stock at an exercise price (the “Exercise
Price”) equal to 75% of the market price of the Common Stock on the date the
Company receives notice of the exercise of the Option accompanied by payment of
the purchase price. The market price of the Common Stock shall mean (a) if the
Common Stock is traded on the NASDAQ Stock Market, the closing price on the date
the Company receives notice of exercise and payment or (b) if the Common Stock
is not traded on the NASDAQ Stock Market, closing price of the Common Stock as
reported by the OTC Markets, LLC.

 

2. Exercise Period. The Option shall be exercisable in whole at any time or in
part from time to time during the period commencing on the date of this Option
and ending at 5:00 P.M., Eastern time on the earlier of (a) May 19, 2019 (b) the
date that the Option Holder ceases to be employed by the Company; provided,
however, that if such date is a day on which banks in the State of Florida are
authorized or permitted to be closed, then the Exercise Period shall end at 5:00
P.M. Eastern time on the next day which is not such a day.

 

3. Termination. The Option shall terminate, and Option Holder shall have no
further rights under the Option, on the Expiration Date, subject to earlier
termination to the extent provided in Section 2 of the Option and subject to the
provisions of the Plan.

 

4. Manner of Exercise. The Option shall be exercised by written notice of
exercise in the form of Exhibit A to this Instrument of Grant addressed to the
Company and signed by the Option Holder and delivered to the Company along with
this Instrument of Grant and payment in full of the Exercise Price of the
Optioned Shares as to which the Option is being exercised. If the Option is
exercised in part only, the Company will either issue a new Instrument of Grant
with respect to the unexercised portion of the Option or shall make a notation
on this Instrument of Grant reflecting the partial exercise. The Exercise Price
is payable by certified or official bank check or by personal check; provided,
however, that no Optioned Shares shall be issued to Option Holder, and the
Option Holder shall not be a stockholder of the Company with respect to the
Optioned Shaers, until the Company has been advised by its bank that the check
has cleared.

 

5. Adjustment Provisions. The number of shares of Common Stock subject to the
Option and the Exercise Price shall be adjusted in accordance with generally
accepted accounting principles in the event of a stock dividend, stock split,
stock distribution, reverse split or other combination of shares,
recapitalization or otherwise, which affects the Common Stock.

 



 

 

 

6. Not Transferable. The Option is not transferable by the Option Holder, and
may be exercised only by the Option Holder except that, in the event of the
Option Holder’s death or disability, the Option may be exercised by Option
Holder’s legal representative or by the persons to whom the Option is
transferred by will or the laws of descent and distribution.

 

7. No Rights as a Stockholder. The Option Holder shall have no interest in and
shall not be entitled to any voting rights or any dividend or other rights or
privileges of a stockholder of the Company with respect to any shares of Common
Stock issuable upon exercise of this Option prior to the exercise of this Option
and payment of the Exercise Price of the Optioned Shares.

 

8. No Rights to Continued Employment. Nothing in this Instrument of Grant shall
be constructed as an employment agreement or to grant any rights to continue as
an officer of the Company.

 

9. Legality. The Option Holder represents and warrants that he is an accredited
investor within the meaning of Rule 501(a) of the Securities and Exchange
Commission (the “SEC”) pursuant to the Securities Act of 1933, as amended (the
“Securities Act”). Anything in this Option to the contrary notwithstanding, the
Option Holder agrees that he or she will not exercise the Option, and that the
Company will not be obligated to issue any shares of Common Stock pursuant to
this Option, if the exercise of the Option or the issuance of such shares shall
constitute a violation by the Option Holder or by the Company of any provisions
of any law or of any regulation of any governmental authority. Any determination
by the Board of Directors or the Compensation Committee (the “Committee”) of the
Board of Directors, if appointed, shall be final, binding and conclusive. The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of the Option or the issuance of shares pursuant thereto to comply
with such law or regulation. In this connection, the Option Holder understands
that the Optioned Shares, if and when issued, will be restricted securities, as
defined in Rule 144 of the SEC pursuant to the Securities Act. The Company shall
not be required to issue any Shares if the Company is not satisfied that the
issuance thereof is permitted pursuant to the Securities Act without
registration under the Securities Act.

 

10. Action by Company. The existence of the Option shall not effect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalization, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

11. Interpretation. As a condition of the granting of the Option, the Option
Holder and each person who succeeds to the Option Holder’s rights hereunder,
agrees that any dispute or disagreement which shall arise under or as a result
of or pursuant to this Option shall be determined by the Committee in its sole
discretion and that any interpretation by the Committee of the terms of this
Agreement shall be final, binding and conclusive. If no Committee is acting, its
functions shall be performed by the Board of Directors, and each reference in
this Option to the Committee shall, in that event, be deemed to refer to the
Board of Directors. The rights of the Option Holder with respect to the Option
are subject to the interpretations by the Committee.

 

12. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and any be delivered personally or by
mail, postage prepaid, addressed as follows: to the Company, at 121 South Orange
Ave., Suite 1500, Orlando, FL 32801, Attention: Chief Executive Officer, or at
such other address as the Company, by notice, may designate in writing from time
to time; to the Option Holder, at the address shown on the records of the
Company or at such other address as the Option Holder, by notice to the Company,
may designate in writing from time to time.

 



- 2 -

 

 

IN WITNESS WHEREOF, the Company has executed this Instrument of Grant as of the
date first above written.

 

    NUTRIBAND INC.         By: /s/ Gareth Sheridan 10 March, 2019     Gareth
Sheridan, Chief Executive Officer       Address   OPTION HOLDER           /s/
Jeffrey T. Patrick 10 Mar 2019     Jeffrey T. Patrick

 

 

- 3 -

 

 

Exhibit A

Date:

 

Nutriband Inc.
121 South Orange Ave., Suite 1500

Orlando, FL 32801
Attention: Chairman and CEO

 

Re: Stock Option Exercise

 

Gentlemen:

 

I hereby exercise the option to the extent of _________ shares, and I am
tendering with this Notice full payment of the Exercise Price with respect to
the Optioned Shares as to which this Option is being exercised. I further
represent and warrant to the Company that I am aware of the tax consequences of
my exercise of the option.

 

  Very truly yours,           Jeffrey T. Patrick

 

- 4 - 



 

 

